11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Christopher Wernert,                          * From the 266th District Court
                                               of Erath County,
                                               Trial Court No. CV-32924.

Vs. No. 11-16-00104-CV                        * August 30, 2018

City of Dublin,                               * Opinion by Bailey, J.
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against Christopher Wernert.